 Case: 1:20-cv-01675-DCN Doc #: 3 Filed: 08/28/20 1 of 3. PageID #: 14




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Jontaz D. Stanford,                            )       CASE NO. 1:20 CV 1675
                                               )
               Plaintiff,                      )       JUDGE DONALD C. NUGENT
                                               )
         v.                                    )
                                               )       MEMORANDUM OPINION
Cuyahoga County Jail,                          )       AND ORDER
                                               )
               Defendant.                      )

       Pro se plaintiff Jontaz Stanford has filed an in forma pauperis civil complaint against the

Cuyahoga County Jail (CCJ or “Jail”). (Doc. No. 1.) He seeks damages and other relief on the basis

that conditions and his treatment in the Jail violate his rights under the Eighth Amendment.

       Although pro se pleadings are liberally construed, Williams v. Curtin, 631 F.3d 380, 383 (6th

Cir. 2011), federal district courts are required under 28 U.S.C. § 1915A to review any complaint

filed in a civil action “in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity,” and to dismiss before service such action that the court

determines is frivolous or malicious, fails to state a claim on which relief can be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A; Hill v.

Lappin, 630 F.3d 468, 470 (6th Cir. 2010). In order to survive a dismissal for failure to state a claim,

a complaint must contain sufficient factual matter, accepted as true, to state claim to relief that is

plausible on its face. Hill, 630 F.3d at 471 (holding that the dismissal standard articulated in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)

governs dismissals for failure to state a claim under 28 U.S.C. § 1915A). .
 Case: 1:20-cv-01675-DCN Doc #: 3 Filed: 08/28/20 2 of 3. PageID #: 15




       Upon review, the Court finds that the plaintiff’s complaint must be dismissed.

       The “treatment a prisoner receives in prison and the conditions under which he is confined

are subject to scrutiny under the Eighth Amendment,” Farmer v. Brennan, 511 U.S. 825, 832 (1994),

but in order to make out a federal civil rights claim based on such conditions under 42 U.S.C. §

1983, a plaintiff must demonstrate that a person acting under color of state law violated his rights.

Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2002). The plaintiff’s complaint does not set forth

allegations connecting the unconstitutional conditions and treatment he alleges to any individual

state actor. County jails are not persons subject to suit under § 1983. See Watson v. Gill, 40 Fed.

App’x 88, 89, 2002 WL 1396900, at *1–2 (6th Cir. June 26, 2002) (finding that county jail is not

a legal entity susceptible to suit under § 1983); Barnes v. Cuyahoga County Jail, No. 1: 09 CV 2671,

2010 WL 148136 (N.D. Ohio Jan. 12, 2010) (same). The plaintiff has alleged no plausible claim

for relief against the defendant he sues.

       Further, even if the complaint is construed as against Cuyahoga County, it fails to state a

plausible claim. In order for a plaintiff to hold county government liable for a rights violation under

§ 1983, he must demonstrate that a “policy or custom” of the county itself caused the alleged rights

violation. See Monell v. Dep't of Soc. Servs., 436 U.S. 658, 694 (1978); Watson, 40 Fed. App’x at

89. The plaintiff’s complaint does set forth allegations sufficient to support a plausible claim

against Cuyahoga County under Monell, and there is no vicarious liability under § 1983. In other

words, “a governmental entity cannot be held responsible under § 1983 for injuries inflicted by its

employees or agents merely because it employs [a] wrongdoer.” Watson, 40 Fed. App’x at 89

(citing Monell, 436 U.S. at 691).

                                             Conclusion


                                                 -2-
 Case: 1:20-cv-01675-DCN Doc #: 3 Filed: 08/28/20 3 of 3. PageID #: 16




       For the foregoing reasons, the plaintiff’s complaint is dismissed pursuant to 28 U.S.C. §

1915A. In light of this ruling, the plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is

denied as moot. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.

       IT IS SO ORDERED.


                                               /s/ Donald C. Nugent
                                              DONALD C. NUGENT
                                              UNITED STATES DISTRICT JUDGE

Dated: August 28, 2020




                                                  -3-
